Citation Nr: 0404420	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased rating for status post 
arthroscopy and chondromalacia of the right knee, currently 
evaluated as 10% disabling

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals from 
a May 2002 rating decision from the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at an October 2003 Travel Board hearing.  A transcript 
of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A review of the claims file reveals that during the veteran's 
most recent VA examination, conducted in May 2002, the 
examiner indicated that the claims file was not available for 
review in conjunction with the examination.  Hence, this case 
must be remanded to afford the veteran a more contemporaneous 
examination, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  Although 
the examiner commented on the impairment caused by flare-ups, 
it appears, on review, that she was only repeating the 
veteran's statements in this regard, and did not render her 
own opinion concerning flare-ups. 

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
left knee and right knee disability.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, to include all previous x-ray 
reports, that are not already in the 
claims file, for association with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard.

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the left knee 
and right knee disability.  The claims 
file, to include the service medical 
records, must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies are to 
be performed.  All medical findings are 
to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's right knee and left knee.  
Further, the examiner should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's right knee and left knee 
disability.  In addition, the examining 
physician should indicate as to whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or flare-ups with repeated use of the 
pertinent joint or joints involved.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion for 
each joint or joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
disability examined, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
the disability interferes with the 
ability to obtain and retain 
substantially gainful employment.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



